                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

STEVEN ROY CHRISTANELLI,

              Plaintiff,

v.                                                             No. CV 18-827 CG

NANCY A. BERRYHILL,
Acting Commissioner for
Social Security Administration,

              Defendant.

     ORDER GRANTING UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

        THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, (Doc. 17), filed March 27, 2019. The Court, noting that the Motion is

unopposed, finds that the Motion is well-taken and should be GRANTED.

        IT IS THEREFORE ORDERED that:

        1. Plaintiff shall file a Motion to Reserve or Remand Administrative Agency

           Decision on or before April 29, 2019;

        2. Defendant shall file a Response on or before June 28, 2019; and

        3. Plaintiff may file a Reply on or before July 12, 2019.




                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
